Hughes, J., (after stating the facts.) In the opinion of a majority of the court, the appellee assumed the risks incident to his employment, and was not entitled to a recovery in this case. We think this case comes within the principles heretofore aunouuced by this court in similar cases. In Emma Cottonseed Oil Co. v. Hale, 56 Ark. 237, it is said by Judge Battle, in delivering the opinion of the court, that “it is well settled that when one enters the service of another he takes upon himself the ordinary risks of the employment in which he engages. On the other hand, the employer takes upon himself an implied obligation to provide the person employed with suitable instruments and means with which to do his work, and to provide a suitable place in which such person, when exercising due care himself, can perform his duty safely, and without exposure to dangers that do not come within the obvious scope of his employment. But the servant can dispense with this obligation. If, having sufficient intelligence and knowledge to enable- him to see and appreciate the dangers to which he will be exposed, he knowingly assents to occupy a place set apart to him by the master, and does so, he thereby assumes the risks incident thereto, and dispenses with the obligation of the master to furnish him with a better place. It is then no longer a question whether such place could not with reasonable care and diligence be made safe. Having voluntarily accepted the place occupied by him, he cannot hold the master liable for injuries received by him because the place was not safe.” Little Rock, M. R. & T. Ry. v. Leverett, 48 Ark. 346; Davis v. Ry. 53 Ark. 117; Fones v. Phillips, 39 Ark, 17; Coombs v. New Bedford Cordage Co. 102 Mass. 572; Sullivan v. India Mfg. Co. 113 Mass. 396. This doctrine seems to accord with sound reason and principle, as well as with the weight of the adjudications on this question, and we see no reason to justify a departure from it. It is shown by the evidence of the plaintiff (the appellee) that he was perfectly familiar with the employment he engaged in; that he had much experience in it, and knew the dangers incident to it; that he was a man 40 years old; and that he voluntarily entered the employment without complaint, and without any promise by the master that the place in which he was to work would be made safer. If the master was under obligation to furnish him a safer place in which to exercise his employment, he waived this obligation by accepting the employment to be exercised in the place assigned, and was not entitled to recover for injury caused by reason of the fact that the place was not as safe as reasonable care and diligence of the master could have made it. Reversed and remanded for a new trial. Riddick and Wood, JJ., dissent.